t c memo united_states tax_court harvey j davis and patricia a davis petitioners v commissioner of internal revenue respondent docket no filed date james f mcleod for petitioners c glenn mcloughlin and brian a smith for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and a penalty under sec_6662 as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number the issues for decision are whether petitioners operated their arabian show horse activity for profit in and we hold that they did whether petitioners are liable for accuracy-related_penalties under sec_6662 for substantial_understatement of tax for and we hold that they are not references to petitioner in the singular are to harvey j davis section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners resided in springfield missouri when they filed their petition petitioner petitioner is an architect from to he was a partner with johnson davis architects in petitioner and a partner bought the patent rights to a chemically reactive cement product petitioner and his partner formed m d enterprises inc m d to develop and market the product petitioner was president of m d from until it was dissolved in date before he acquired the patent rights petitioner investigated the cement product by himself and with the assistance of an engineer and chemist he also investigated the prior owner's books and how the prior owner conducted business based on these investigations petitioner believed that the product was valuable and that the prior owners had mismanaged the business petitioner established a plant to manufacture the product and a sales force to market the product the operation became profitable after years in petitioner founded and became president of international materials corp imc imc was formed to license the cement product in countries other than the united_states imc licensed the cement patent to foreign manufacturers in the early 1980's m d's patent expired and the company closed its u s plant and ceased international licensing after the patent expired m d could no longer collect royalties since petitioner has appeared as an expert witness in construction litigation cases in petitioner acquired a truck stop and restaurant in cabool missouri now known as midwest truck stop for dollar_figure petitioner reviewed midwest truck stop’s financial records before - - buying it he believed that it was making money and had a great location petitioner has operated it as a schedule c business since petitioner bought midwest truck stop because he was looking for a good business for his son gaylan to operate they also had considered buying convenience stores but the stores were not making much money gaylan has managed midwest truck stop since midwest truck stop has been profitable and the value of its stock has increased since petitioner bought it in in petitioner bought the greenfield trading post a gas station and convenience store petitioner has operated greenfield trading post as a schedule c business since petitioner maintains detailed accounting_records for midwest truck stop and the greenfield trading post greenfield trading post has daily computerized financial reports which petitioner reviews twice a week midwest truck stop has a manual ledger system with guarterly and annual reports midwest truck stop also tracks large inventory_items such as fuel daily mrs davis mrs davis began her career as a computer operator at southern colorado state university where she worked from to she has worked for dillons stores a retail grocery chain since she worked as a cashier from to as a head cashier from to and as an office manager since petitioners’ residence on date petitioners bought a house with big_number square feet and acres of land referred to here as the property on west farm road springfield missouri for dollar_figure they have lived there since petitioners kept cattle on their property from to petitioners made the following improvements to their residence from to improvement date cost enclose and convert garage into family room with fireplace dollar_figure remodel kitchen big_number install central a c big_number enclose and convert carport into garage big_number the real_estate market in springfield missouri was fairly stable from to in prices increased by about percent prices have increased about percent annually since then petitioners maintained dollar_figure of property and casualty insurance coverage on their residence in they raised the property and casualty coverage on the residence to dollar_figure in date b petitioners’ arabian horse activity petitioners’ karly involvement with horses petitioner owned a half arabian gelding in his youth he trained the horse and entered it in calf roping exhibitions from to in petitioners attended an arabian horse show in albuquerque new mexico petitioner had never seen a purebred arabian horse and was very impressed petitioners ascertained the price of some of the horses at the show they also visited several arabian horse farms and looked at the facilities they wanted to own and raise arabian horses someday also in petitioners bought for pleasure a purebred arabian gelding named alasana mrs davis and petitioners’ children learned to ride alasana and the children showed him in 4-h shows alasana died in in mrs davis visited mountain view arabians an arabian horse farm in colorado that was owned by a woman in her seventies the owner had raised arabian horses all her life and was still showing horses in petitioners visited the mcdannald arabian farm owned by paul mcdannald mcdannald mcdannald trains shows and breeds horses and teaches others how to show horses mcdannald is a well-known horse trainer in petitioners visited two arabian horse farms they had visited in they preferred the mcdannald arabian farm because it had big new barns more horses more stallions and or more horses being trained for clients petitioners’ plans and preparation when they started their horse activity petitioners chose mcdannald to advise them on the training breeding and showing of their horses mcdannald advised petitioners sometime after they started their horse activity that they did not need to buy more land for it he told them they should buy hay to feed their horses rather than land on which to grow it in petitioners did not visit or know anyone with an arabian horse farm which was comparable to their own horse activity the mcdannald arabian horse farm was much larger and not comparable to petitioners’ horse activity because mcdannald trained horses but petitioners did not petitioners did not review the financial records of any arabian horse operators before starting their own arabian show horse activity in petitioners began to operate their horse activity in in petitioner drafted a business plan for to for petitioners’ horse activity petitioners’ business plan for the years in issue was to buy inexpensive horses and to try to increase their value by training and showing them the plan analyzed costs to raise and train a horse petitioner estimated that it would cost dollar_figure plus labor to breed and raise an arabian colt for years however petitioner --- - was able to reduce some of his costs for example he estimated that stud fees would be dollar_figure and that it would cost dollar_figure per day to feed each horse the stud fee for breeding petitioners’ horses to mcdannald’s horse rumadii was only dollar_figure petitioner bought hay from his neighbor and paid to have it cut and baled reducing the daily cost of feed per horse to cents the business plan included horse pedigree listings and descriptions of some arabian horses it also included petitioners’ plans for breeding and showing the horses and building facilities for them petitioner concluded that they had to raise extraordinary horses to be profitable petitioner studied the bloodlines and history of arabian horses back years he traced the ancestors of one of petitioners’ mares vendalita as far back as possible he believed that he could learn how to breed better horses by studying arabian horse genealogy he believed that it would take him years before the activity would be profitable in part because it can take up to years for an arabian horse to reach maturity petitioners have been members of the southwest missouri arabian association the international arabian horse association of missouri the american horse show association the southwest missouri horse show association and the arabian registry since petitioners are registered as breeders with the arabian registry initial stock in petitioners acquired two arabian geldings pryncz for dollar_figure and prince hilal for dollar_figure petitioners took prynez and prince hilal to mcdannald to be broken and trained petitioner believed that the geldings would become more valuable if mcdannald broke and trained them neither of the geldings was ever shown pryncz has a physical defect in his throat that prevents him from being a successful show horse this defect was discovered during training also in petitioners acquired from mcdannald two arabian mares brigitta la brisa and vendalita each for dollar_figure petitioners agreed to give mcdannald the right to a foal from vendalita as part of her purchase_price petitioner believed the value of the right to vendalita’s first born foal was dollar_figure- dollar_figure petitioners intended to use brigitta la brisa as a broodmare and to breed her to rumadii in rumadii had already successfully sired brigitta la brisa’s filly vendalita brigitta la brisa had produced a filly vendalita in and a colt mundo in petitioners did not ask mcdannald whether brigitta la brisa had potential breeding problems before they bought her nor did mcdannald mention any breeding problems with the mare however brigitta la brisa had substantial breeding problems after petitioners acquired her in -- - and unsuccessful attempts to breed brigitta la brisa were made her breeding problem resulted from the fact that she had not been bred for several years when petitioners acquired her brigitta la brisa produced a filly spanish ballerina in petitioners kept spanish ballerina but she has no show record petitioners have never shown brigitta la brisa petitioners acquired vendalita for her show potential and her potential use as a broodmare vendalita had not been broken shown or bred when petitioners acquired her petitioners have shown vendalita with some success vendalita has produced two colts serrino in and brilliant in petitioners gave serrino to mcdannald as part of vendalita’s purchase_price petitioners kept brilliant but he has no show record in mcdannald advised petitioners to buy an arabian gelding named splendante petitioners bought splendante for dollar_figure and showed him with some success in petitioners acquired an arabian mare named that's amore they agreed to give her prior owners the right to a foal from brigitta la brisa and the right to a foal from that's amore petitioner estimated that those foal rights were worth dollar_figure to sbig_number each petitioners have shown that's amore before petitioners acquired her that's amore produced two colts ligon in and splendante in anda filly de lovelt in that's amore has produced no other offspring in petitioners acquired an arabian stallion hb canadian dsign for dollar_figure petitioners have shown hb canadian dsign six of petitioners’ nine horses---brigitta la brisa vendalita that's amore splendante brilliant and spanish ballerina----were sired by one of two stallions that mcdannald imported from spain and that he used in his breeding program improvements to petitioners’ residence for use in the horse activity in petitioners’ residence was appraised at dollar_figure from to petitioners made improvements to their residential property to accommodate their arabian horse activity they built a barn to store hay and equipment a five-stall stable with a tack room workshop and storage area for hay and a horse trailer a by 100-foot arena anda corral during that time they also acquired equipment such as a horse trailer anda used pickup truck the improvements cost about dollar_figure petitioner planned and built most of the farm improvements himself he built the barn for the horses by himself in he built the stable for the horses in he did not do the concrete work or build the structure or roof of the stable but he installed the flooring and the siding and built the stalls and tack room petitioner built the arena in by himself for the horses to exercise petitioners do all of the maintenance and repairs on the fence and the buildings in date petitioners’ property including the farm improvements was worth dollar_figure the farm improvements had a fair_market_value as of date of dollar_figure operations petitioners spent much of their free time training showing and caring for their horses in petitioner spent more than big_number hours and mrs davis spent more than hours on the horse activity petitioner had no other full-time employment during the years in issue petitioner spent a large amount of time each week from through the years in issue caring for and training petitioners’ horses at the mcdannald arabian facility petitioners provided all of the care for their horses except when the horses were at mcdannald’s farm petitioners were actively involved in preparing their horses for the show ring during the years in issue petitioners filmed each of their horses at horse shows so they could critique their performance in petitioners named their horse activity midwest spanish arabians in petitioner began to use letterhead with the midwest spanish arabians logo for their horse activity during the years in issue petitioners advertised their horses primarily by showing them at horse shows they also had baseball caps made bearing the midwest spanish arabians logo petitioners sold some and gave away some of these caps they advertised horses for sale by word of mouth and once in the newspaper petitioner did not insure his horses in date petitioners obtained from empire bank a dollar_figure home eguity line of credit secured_by a mortgage on their residence they used the line of credit to finance some of the improvements to the property that they planned to use in their arabian horse breeding activity petitioners did not have a separate bank account for their arabian horse activity petitioners paid the expenses for their horse activity from their personal account petitioners have kept records of the income and expenses of their arabian horse activity since petitioner kept receipts for expenses and he made notes on the expense checks at the end of each year petitioner prepared a summary of expenses and gave it to his accountant to prepare petitioners’ income_tax return petitioner kept a ledger beginning in of petitioners’ expenses from to beginning in mrs davis used a computer to keep a record of income and expenses however the computer data was lost sometime thereafter and petitioners resumed keeping their receipts and handwritten summaries petitioners’ personal enjoyment of horses petitioners ride their horses only to train or show them petitioners’ children and grandchildren do not ride petitioners’ horses petitioner finds his arabian horse activity to be rewarding he enjoys showing the horses competing at the shows and the camaraderie of other horse people at the shows petitioner does not enjoy the amount of driving that is required to participate in horse shows or to train petitioners’ horses at mcdannalds petitioners' gross_income appreciation and horse-related losses petitioners reported the following amount of taxable_income on their tax returns from to taxable_income horse other than expenses horse horse including horse taxable_year activity income depreciation depreciation losses income dollar_figure -o- dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners reported on financial statements dated date and date that their horses were worth dollar_figure they reported on a financial statement dated date that their livestock was worth dollar_figure -- - petitioners’ expert diane o’connor o’connor appraised petitioners’ arabian horses in date at that time petitioners had the following amounts of unrealized_appreciation in the horses they owned or that were born to horses they owned during the years in issue cash foal total horse basis right cost value appreciation pryncz dollar_figure none dollar_figure dollar_figure dollar_figure prince hilal none big_number big_number brigitta la brisa big_number dollar_figure big_number big_number big_number vendalita big_number big_number big_number big_number big_number splendante big_number none big_number big_number big_number that’s amore none big_number big_number big_number big_number brilliant none none big_number big_number spanish ballerina none none big_number total big_number opinion a whether petitioners operated their arabian show horse breeding activity for profit the issue for decision is whether petitioners operated their arabian show horse breeding activity for profit in and a taxpayer conducts an activity for profit if he or she does so with an actual and honest profit objective see 62_f3d_356 11th cir affg in part and revg on other issues tcmemo_1993_519 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 - d c cir in deciding whether petitioners operated their show horse activity for profit we apply the following nine nonexclusive factors the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see sec_1_183-2 income_tax regs no single factor controls see osteen v commissioner supra 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs petitioners have the burden_of_proof see 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioners called two expert witnesses o’connor appraised petitioners’ horses james truitt truitt appraised petitioners’ property including their residence and farm improvements as discussed below petitioners have proven that the appreciation in their horses and farm improvements was substantial in relation to their losses in the fifth through seventh year of operating their horse activity b applying the factor sec_1 manner in which the taxpayer conducts the activity maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to comparable businesses which are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods suggest that a taxpayer conducted an activity for profit see 72_tc_659 sec_1_183-2 income_tax regs respondent contends that petitioners’ business plan was inadequate because it contained little information about the economics of the horse activity and its financial projections showed that petitioners would lose money from the activity respondent contends that petitioners did not adequately investigate other arabian horse farms before they began their horse activity because they did not examine the books_and_records of other breeders and they visited much larger horse farms that were involved in all aspects of the arabian horse business respondent contends that petitioners did not run the horse activity in a businesslike manner because petitioners used the same bank accounts for their horse activity and their personal expenses respondent further contends that petitioner did not -- - investigate the acquisition of or operate the horse activity in the same way he ran his other profitable businesses we disagree that petitioners did not conduct their horse activity in a businesslike manner petitioner had a specific concept clearly in mind and pursued it consistently he hada business plan in for petitioners’ horse activity and he generally followed that plan petitioners’ plan appropriately considered the costs of operating the activity although petitioners’ business plan did not include a detailed written budget petitioners’ plan is evidenced by their actions see phillips v commissioner tcmemo_1997_128 taxpayers engaged in arabian horse breeding activity for profit their actions constituted a business plan despite the fact that they had no financial plan or written budget petitioners consulted with and relied on a well-known expert built a barn stable and arena registered with the arabian registry as breeders and filmed their horses’ performances at horse shows to critique the performance petitioners kept complete financial books_and_records of their horse activity petitioners also kept detailed records on the horses and their training to monitor their successes and failures we think the differences in books_and_records between the horse activity and their other businesses are understandable because the years in issue were the early stages of the horse activity which was very different from their other businesses petitioners kept their expenses as low as possible petitioner built most of the barn stable and exercise arena himself he significantly reduced some of his costs such as stud fees and the daily cost of feed per horse also petitioners sometimes negotiated reducing the purchase prices of horses by offering a foal for a reduction in the cash price respondent points out that the show files that petitioners kept for each horse were not contemporaneously prepared but were assembled in we infer nothing from this because the preparation of the show files was based on information that petitioners had contemporaneously this factor favors petitioners the expertise of the taxpayers or their advisers efforts to gain experience a willingness to follow expert advice and preparation for an activity by extensive study of its practices may indicate that a taxpayer has a profit_motive see sec_1_183-2 income_tax regs respondent contends that petitioners lacked expertise in running a successful horse business and that although petitioner studied the history of the arabian horse and its bloodlines he spent little time investigating the business aspects of an arabian horse activity respondent contends that - - petitioners did not consistently rely on the advice of their expert mcdannald respondent contends that although petitioners relied on mcdannald to advise them about training breeding and showing their horses their principal adviser and decision maker for buying and selling arabian horses was mrs davis we disagree at trial petitioner testified that mrs davis made decisions as to acquisitions of property we construe this to mean that she made decisions to buy real_property not horses petitioners sought and relied on the advice of mcdannald a nationally known trainer of arabian horses about which horses to buy for example mcdannald advised petitioners to buy splendante in mcdannald however did not advise petitioners how to make a profit this factor is neutral taxpayer's time and effort the fact that a taxpayer devotes much time and effort to conducting an activity may indicate that he or she has a profit objective see sec_1_183-2 income_tax regs petitioners spent a substantial amount of time and effort on their arabian horse activity respondent concedes that this factor favors petitioners --- - expectation that property used in the activity would appreciate in value a taxpayer may intend to make an overall profit when appreciation in the value of assets used in the activity is realized see 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation are enough to recoup losses sustained in prior years see bessenyey v commissioner supra respondent contends that petitioners had no realistic expectation of recouping their losses from the horse activity through appreciation of their assets we disagree petitioners provided expert appraisal testimony from o’connor and truitt respondent called no witnesses and left petitioners’ appraisals substantially unrebutted we conclude that petitioners have proven that the appreciation in their horses and farm improvements was substantial in relation to their losses and that they reasonably expected appreciation to exceed their losses a horse appreciation respondent contends that petitioners did not expect their horses to increase substantially in value because petitioners did not discuss horse appreciation in their business plan respondent points out that petitioners’ business plan contained no projections of appreciation in the value of their farm improvements or horses -- - we disagree petitioners’ financial statements for and show that petitioners believed their horses were valuable and were increasing significantly in value petitioner credibly testified that he expected petitioners’ horses and farm improvements to appreciate in value and that he expected to recover his losses by selling the appreciated assets thus we give little weight to the fact that petitioners’ business plan contained no projections of appreciation in the value of petitioners’ business_assets petitioners’ expectations were substantially corroborated by appraisals they obtained from o’connor respondent did not challenge o’connor’s appraisals for most of the horses except to point out that she used a valuation_date respondent contends that o’connor did not consider the effect brigitta la brisa’s inability to breed from to had on her value in we disagree o’connor did consider the fact that brigitta la brisa had difficulty breeding because she appraised her with foal dollar_figure and without foal dollar_figure using the dollar_figure amount in estimating the appreciation in value of petitioners’ horses petitioners still had a substantial amount of appreciation from their horses respondent contends that petitioners should not have included brilliant and spanish ballerina in their estimate of appreciation because they were born after we disagree - - petitioners owned broodmares brigitta la brisa and vendalita and expected them to produce foals thus they reasonably expected that owning brigitta la brisa and vendalita would lead to their owning foals respondent also contends that petitioners should not include the value of hb canadian dsign a horse they bought in in their estimate of appreciation from their horses in the years in issue respondent further contends that petitioners failed to include the foal rights from brigitta la brisa vendalita and that’s amore in their acquisition costs for those horses and that the value of the foal rights reduces petitioners’ anticipated appreciation we agree with respondent on both of these points and we have corrected for it in our analysis petitioners’ horses had appreciated by dollar_figure as of their appraisal this generally corroborates petitioners’ expectation before and during the years in issue that the value of petitioners’ horses would increase substantially b appreciation in petitioners’ residence and farm improvements petitioners contend that we should consider appreciation in their farm property in applying this factor truitt estimated that petitioners’ farm improvements e the barn stable and arena as of date were worth dollar_figure petitioners’ cost of the improvements was about dollar_figure thus truitt’s testimony supports a finding that -- - petitioners’ farm improvements had appreciated dollar_figure by we assume the vast majority of this appreciation occurred as the improvements were made because they were self-constructed petitioner expected that for each dollar he spent on the farm improvements it would increase the value of petitioners’ property by dollar_figure also as stated above petitioners’ horses and farm improvements appreciated significantly in value during the years in issue petitioners had a bona_fide expectation of future profit see 83_tc_542 affd 798_f2d_65 2d cir reasonable or realistic expectation of profit is not required if taxpayer has bona_fide expectation of profit dreicer v commissioner t c pincite we are convinced that petitioners had appreciation in their horses and farm improvements during the years in issue of approximately the same order of magnitude as their losses in those years thus we need not decide whether petitioners’ residence and land also increased in value accordingly this factor favors petitioners taxpayer's success in other activities the fact that a taxpayer previously engaged in similar activities and made them profitable may show that the taxpayer has a profit objective sec b income_tax regs petitioners have not engaged in similar activities for profit - - but petitioner had engaged in other successful activities respondent concedes that this factor favors petitioners taxpayer's history of income or losses a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit see golanty v commissioner t c pincite sec_1_183-2 income_tax regs a taxpayer may have a profit objective even when the activity has a history of losses see bessenyey v commissioner t c pincite because losses during the initial stage of an activity do not necessarily indicate that the activity was not conducted for profit see engdahl v commissioner t c pincite sec_1_183-2 income_tax regs we have said that the startup phase of a horse-breeding activity may be to years for standardbred horses see engdahl v commissioner supra burrow v commissioner tcmemo_1990_621 starr v commissioner tcmemo_1969_35 a period of to years for the startup phase of an arabian-breeding operation is not unreasonable see phillips v commissioner tcmemo_1997_128 losses_incurred in years through from the taxpayers’ arabian horse activity were incurred in the startup phase of the activity and were due in part to unforeseen circumstances losses did not indicate that the activity was not engaged in for profit in the instant case the years at issue are year sec_5 through of petitioners’ activity because petitioners’ losses were during - - the startup_period of their activity we conclude that this factor is neutral amount of occasional profits if any the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit_motive see sec_1_183-2 income_tax regs petitioners did not make a profit in any year petitioners concede that this factor favors respondent financial status of the taxpayer the receipt of a substantial amount of income from sources other than the activity especially if the losses from the activity generate large tax benefits may indicate that the taxpayer does not intend to conduct the activity for profit see sec_1_183-2 income_tax regs respondent points out that petitioners had other sources of income available to offset their losses from the horse activity respondent points out that petitioners’ losses reduced their taxable_income by half in the years in issue petitioners’ other sources of income totaled dollar_figure in dollar_figure in and dollar_figure in they spent percent of their income on their horse activity in the years in issue of their losses depreciation accounted for only percent in percent in and percent in see eisenman v commissioner tcmemo_1988_467 the taxpayers -- p7 - had a substantial amount of income from sources other than horse breeding but did not engage in the activity for pleasure the court viewed the fact that the taxpayers spent and percent of their adjusted_gross_income on the activity and derived insubstantial tax benefits as an indication that the activity was not a hobby this factor favors petitioners blements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit see sec_1_183-2 income_tax regs a taxpayer's enjoyment of an activity does not show that the taxpayer lacks a profit objective if the activity is in fact conducted for profit as shown by other factors see 59_tc_312 sec_1 b income_tax regs however if the possibility for profit is small compared to the possibility for gratification the latter possibility may be the primary motivation for the activity see 23_tc_90 affd per curiam 227_f2d_779 6th cir respondent contends that petitioner derived great pleasure from working with his horses studying their bloodlines and the history of the arabian horse and showing the horses in - - competition and that this weighs against finding that he engaged in the horse activity for profit we disagree petitioners and their family did not ride their horses for pleasure petitioner does not enjoy all the driving required to participate in horse shows or to go to mcdannald’s to train petitioners’ horses petitioners showed their horses at horse shows as their primary method of advertising there is a high correlation between success in horse shows and success in the marketplace see appley v commissioner tcmemo_1979_433 cf engdahl v commissioner supra pincite golanty v commissioner supra pincite taxpayers’ failure to show horses indicated that taxpayers were not engaged in activity with a profit objective petitioners do not deny that they enjoyed many aspects of the horse activity the fact that petitioners enjoyed the horse show competitions does not mean that they did not conduct their horse activity for profit see harvey v commissioner tcmemo_1988_13 this factor favors petitioners conclusion considering petitioner’s testimony as corroborated by the record as a whole particularly the time and effort petitioners spent on the activity petitioners’ reasonable expectation of profit from appreciation of the assets used in the activity petitioner's business plan and the startup nature of - - petitioners' activity we find that petitioners engaged in their arabian horse activity for profit in the years in issue our holding should not be taken to mean that petitioners would prevail in any later year without further changes in their operating methods or results cc whether petitioners are liable for the penalty under sec_6662 for substantial_understatement respondent determined that petitioners are liable for the accuracy-related_penalty for substantial_understatement for and under sec_6662 based on our holding that petitioners operated their arabian horse activity for profit petitioners are not liable for the accuracy-related_penalty under sec_6662 decision will be entered under rule
